MEMORANDUM **
Federal prisoner Kent T. L’Allier appeals pro se the district court’s dismissal of his 28 U.S.C. § 2241 habeas corpus petition challenging the United States Parole Commission’s decision setting his release. We have jurisdiction under 28 U.S.C. §§ 1291 and 2253(a). We review de novo a district court’s denial of a § 2241 petition. Zitto v. Crabtree, 185 F.3d 930, 931 (9th Cir.1999) (per curiam). We affirm.
L’Allier contends that he was entitled to an earlier release date than that set by the Commission. According to L’Allier, the Commission arrived at his release date by applying an amendment to the Sentencing Reform Act of 1984 (“SRA”) retrospectively, in violation of the Ex Post Facto clause of the Constitution.
When L’Allier committed the offenses resulting in his imprisonment, as when he was sentenced, the Commission had the authority to set parole release dates beyond the dates provided in applicable suggested guidelines. See 18 U.S.C. § 4206(c); Tripoli v. United States Parole Comm’n, 872 F.2d 328, 330 (9th Cir.1989) (per curiam). The amendment at issue merely restored this authority following an intervening change in the governing law-a change which was never applicable to L’Allier. See id. Because the amendment merely reinstated the status quo, it did not disadvantage L’Allier. See id. Its application to him therefore did not violate the Ex Post Facto Clause, and the district court did not err by denying L’Allier’s § 2241 petition.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.